Case 20-03404 Document 14-3 Filed in TXSB on 08/31/20 Page 1 of 2




                Exhibit C
           Case 20-03404 Document 14-3 Filed in TXSB on 08/31/20 Page 2 of 2




 1 ORRI agreements in full
 2 2019 year-end financials audited and unaudited
 3 As part of the transaction, we are seeking information regarding related party interests within the various
   Arena entities (diagram describing the relationship)
 4 All assigned contracts and leases
 5 Intercompany and intracompany accounts and agreements
 6 Signed third party reserve report by reserve case supporting information provided in PHDWIN database If
   none exists, signed year-end reserve report by reserve case supporting the year-end reserves in capmany's
   annual report. All third party work papers (seismic, structure, and ispoash maps, well logs, calculation,
   etc.) supporting reserve estimates not included in current VDR (for example, behind pipe cases)
 7 Updated lease operating statements
 8 Copy of a single day’s (within the last week or so) Morning Production Report for all fields (not different
   days for different fields)
9 List of wells with identified sustained casing pressure
10 Copy of BSEE Demand Letter from fall of 2019 which requires decommissioning of certain wells by the end
   of year 2020
11 All amendments (whole document) to Arena Offshore and Arena Energy Operating Agreement
12 Schedule of employees along with annual compensation (base pay, incentives, benefits)
13 Any current contracts with any drilling contractors
14 All active AFEs
15 Office space lease
16 Schedule of cure costs
17 Schedule of funds in suspense
18 Schedule of physical inventory
19 2018 and 2019 Annual Performance Review packages that were submitted to Arena by BSEE
20 Copy of the last BSEE-required SEMS audit report
21 Copies of any Notice of Violations from the Environmental Protection Agency received in the last 2 years
